interpretation of the controlling law and did not reach the other issues
                colorably asserted. Accordingly, we
                              VACATE the order denying preliminary injunctive relief AND
                REMAND for further proceedings consistent with this order. 1


                                                                     geku tiA,           J.
                                                            Pickering


                                                                                         J.
                                                            Saitta



                PARRAGUIRRE, J., concurring:
                              For the reasons stated in the SFR Investments Pool 1, LLC V.
                U.S. Bank, N.A., 130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent lost its lien priority by virtue of the homeowners
                association's nonjudicial foreclosure sale. I recognize, however, that SFR
                Investments    is now the controlling law and, thusly, concur in the
                disposition of this appeal.


                                                            a7
                                                            —1-4 J.
                                                            Parraguirre

                cc: Hon. Jerry A. Wiese, District Judge
                     Kerry P. Faughnan
                     Wright, Finlay & Zak, LLP/Las Vegas
                     Eighth District Court Clerk


                      1 The   injunction imposed by our September 20, 2013, order is
                vacated.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I9474